Citation Nr: 0945307	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-36 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The Veteran served as a C-130 navigator in a transport 
squadron during the Vietnam era; resolving reasonable doubt 
in his favor, service in the Republic of Vietnam is 
established.
 
2.  Medical evidence shows a diagnosis of prostate cancer, 
treated with radiation therapy.  


CONCLUSION OF LAW

Entitlement to service connection for prostate cancer is 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  Given the decision below, a detailed explanation of 
how VA complied with the Act is unnecessary.  

II. Analysis

The Veteran contends that he is entitled to service 
connection for prostate cancer on a presumptive basis due to 
herbicide exposure.  In his January 2005 claim, the Veteran 
reported that his duties as a navigator on C-130 aircraft 
involved flying in and out of Vietnam on transport missions.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  The list of these 
diseases includes prostate cancer.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the 
Republic of Vietnam means that the Veteran actually set foot 
within the land borders of Vietnam).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In February 2005, the RO requested information from the 
National Personnel Records Center regarding the Veteran's 
dates of service in Vietnam.  A response received in April 
2005 indicates that they were unable to determine whether or 
not the Veteran had in-country service in Vietnam.  The 
National Personnel Records Center furnished copies of 
pertinent documents to assist in making this determination.  
Documents received included military fitness reports.  A 
report for the period from May 1966 to August 1966 indicates 
the Veteran's duties included as a student navigator on a C-
130.  A report for the period from September 1966 to January 
1967 indicates the Veteran's duties included as a transport 
navigator on a C-130.  Both reports indicate the Veteran was 
assigned to Air Transport Squadron Seven and that the command 
was involved in global airlift transport operations including 
frequent flights into the Southeast Asia combat zone in 
support of U.S. Armed Forces.  Report for the period from 
January to February 1967 indicates the Veteran was a C-130 
transport navigator assigned to the U.S. Naval Air Transport 
Wing, Pacific and that the command was involved in the 
airlift of troops and cargo in C-130E aircraft over Pacific 
routes in support of Military Airlift Command requirements 
for Southeast Asia. 

Service personnel records submitted by the Veteran indicate 
that during the period from June 1966 to February 1967, he 
flew 13 combat support missions and accumulated 18 flying 
hours in support of U.S. activities in Southeast Asia.  The 
Veteran also submitted internet articles indicating that VR-7 
participated in the airlift of troops, supplies and equipment 
to Southeast Asia in support of the Vietnam campaign.  

In various statements, the Veteran reported that he was 
unable to find his flight log.  Notwithstanding, a buddy 
statement was received in January 2006, wherein the 
individual indicated that he served with the Veteran in Air 
Transport Squadron Seven (VR-7) in 1966.  He reported that 
they were both qualified transport navigators and flew 
similar missions.  He further reported that he had reviewed 
his own log book and found that during his time in his 
squadron, he made 14 landings at various airfields in 
Vietnam.  He indicated that the Veteran would have made a 
similar number as they were assigned to missions from the 
same pool of navigators.  

Evidence of record shows that the Veteran served as a C-130 
navigator during the Vietnam era and was assigned to a 
command tasked with combat airlift and supply to Southeast 
Asia.  In an April 2008 letter from the Veteran to the United 
States Consul General in New Zealand, the Veteran reported 
that he flew out of Moffett Field and that his squadron (VR-
7) carried materials and personnel across the Pacific on a 
regular basis, delivering them to air bases in Vietnam.  

On review, the Veteran's reports appear consistent with the 
circumstances of his service and with information contained 
in service personnel records.  The Board has no reason to 
doubt the Veteran's credibility in this regard and it appears 
at least as likely as not that he landed in Vietnam in the 
course of his duties as a navigator.  The Board further notes 
that the claims file contains a February 2009 deferred rating 
decision, wherein it was conceded that the Veteran's duties 
as part of VR-7 would have entailed landing in Vietnam.  
Finally, the evidence of record is consistent with 
information available on the internet concerning the duties 
of VR-7 in Vietnam.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that his service involved duty or visitation in the 
Republic of Vietnam during the requisite time period and 
herbicide exposure is presumed.  

Histology report dated in June 2004 showed "prostate right: 
adenocarcinoma, Gleason score 6 (3+3)."  A January 2005 
statement from the Veteran's physician indicates that he 
presented with prostate cancer in March 2004 and that he was 
receiving radiation treatment with curative intent.  
Examination dated in July 2009 includes a diagnosis of 
prostate cancer treated by radiation therapy.  

Based on the foregoing, entitlement to service connection for 
prostate cancer on a presumptive basis is warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  




ORDER

Entitlement to service connection for prostate cancer is 
granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


